Dismissed and Memorandum Opinion filed September 7, 2006







Dismissed
and Memorandum Opinion filed September 7, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00393-CV
____________
 
DORF KETAL CHEMICALS, L.L.C.,
Appellant
 
V.
 
INPUT/OUTPUT, INC.,
Appellee
 

 
On Appeal from the 268th District
Court
Fort Bend County,
Texas
Trial Court Cause No. 04CV138529
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed January 26, 2006.  On August 21, 2006, 
the parties filed a motion
to dismiss the appeal in order to effectuate a compromise and settlement
agreement.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 7, 2006.
Panel consists of Justices Fowler, Edelman and Frost.